Judgment was entered in the Supreme Court
Per Curiam.
There appears to be no error in this record. The note is admitted to have been good in the hands of Minsker, the payee, and was taken from him by Barber for a full consideration paid out of his individual funds. Though Shriner took the note after it was overdue and protested, it was without notice that Barber was a partner of Young & Worth. There was nothing to put him on his guard, and no want of consideration or of equity to affect his right of recovery. The general state of the accounts of the partnership was therefore not a ground of defence.
Judgment affirmed.